CoNNOR, J.
Tbe order denying tbe motion of tbe defendant for a new trial on tbe ground of newly discovered evidence, beard in tbe Superior Court of Orange County at tbe term next succeeding tbe affirmance by tbis Court of tbe judgment of said Court at tbe trial term, is not subject to review on appeal to tbis Court. Tbis appeal is, therefore, dismissed. S. v. Cox, ante, 378. Tbe order was made by tbe judge of tbe Superior Court in tbe exercise of bis judicial discretion. S. v. Oasey, 201 N. C., 620. It involves no matter of law or legal inference. It is conclusive. Goodman v. Goodman, 201 N. C., 808, S. v. Branner, 149 N. C., 559.
Dismissed.